DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 5/22/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 6/3/2019. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claim 1 is pending. Claim 1 is the only independent claim. Claims 2-3 have been canceled. Claim 1 has been amended. This FINAL Office action is in response to the “Amendments and Remarks” received on 5/11/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 5/11/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2-3 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim objection to the Title, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection to the Title have been withdrawn.
With respect to the claim objection to the Abstract, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection to the Abstract have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the same prior art, the Office will address all remarks that remain relevant.
Applicant remarks “Because Huang only qualifies as prior art based on the date of Huang's provisional application, Applicant respectfully submits that any further reliance on Huang should be limited to, and should only be made with reference to, the much sparser disclosure of Huang's provisional application” and the Office agrees.  The Office will address remarks with the provisional paragraphs for support.
Applicant remarks “Independent claim 1 is amended to recite the features of claims 2 and 3, and now recites, inter alia, "a vehicle control interface configured to acquire a first control instruction, which is a control instruction transmitted from the third computer to the first computer or the second computer, convert the first control instruction into a second control instruction with respect to the first computer or the second computer, and transmit the second control instruction to the first computer or the second computer, wherein the first control instruction is data not specific to the first computer and the second computer, and the second control instruction is data specific to the first computer and the second computer." The rejection of claims 2 and 3 is respectfully traversed as follows. In rejecting claims 2 and 3, the Office Action cites (_[(_[[0009], [0011], [0032]-[0034], [0072], [0081] and [0095], as well as Figures 2a and 2b, of Huang. These portions of Huang do not disclose converting instructions, especially where one instruction is computer-specific and the other instruction is not. More importantly, Huang's provisional application does not disclose these features. Huang's provisional application merely describes that, if one computer fails, the other computers handle the vehicle controls. There is certainly !!Q consideration in Huang of the need to convert instructions between (i) the computer of a third party-developed autonomous driving platform and (ii) the computers of vehicle-specific platforms (as described in (¶ 0050] of the publication of the present application)” and the Office somewhat agrees. 
The Office respectfully disagrees that Haung’s provisional does not disclose do not disclose converting instructions, especially where one instruction is computer-specific and the other instruction is not. It remains the Office’s stance that this cited matter, either in the published or provisional is clearly disclosed. Huang states “each computer performs different and complementary computational tasks so that together the computers function as a single system. In the event that one of the computers fail, the system detects the failure, automatically eliminates the failed computer from operating the vehicle, eliminates some compute tasks, redistributes others to the remaining computers” [Huang, provisional page 1]. It remains the Office’s stance that the redistribution of the compute tasks are not specific at first, since they are distributed over the system, as a single system, and then the second control signal is specific, since some of the original system is no longer present, as required by the claims and supported in the provisional application. Therefore the Office respectfully disagrees.
As for the remarks about  “There is certainly !!Q consideration in Huang of the need to convert instructions between (i) the computer of a third party-developed autonomous driving platform and (ii) the computers of vehicle-specific platforms (as described in (¶ 0050] of the publication of the present application)” the Office agrees that this is not in the cited prior art, as it is not required. Applicant is making remarks to subject matter that is in the specification and not in the claims. For analysis of these limitations, against the prior arts, the Office suggests adding limitations such as these to the claimed subject matter. However, as the claims currently stand, the cited prior art, even with the provisional support render the claimed subject matter obvious.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 is rejected under 35 USC 103 as being unpatentable over Huang et al. (United States Patent Publication 2020/0148218) in view of Adler et al.  (United States Patent Publication 2021/0323522).
With respect to Claim 1: While Huang discloses “A vehicle system comprising: a first vehicle platform that includes a first computer configured to operate by means of electric power supplied from a first electric power source” [Huang, ¶ 0024, 0032-0034, 0053, 0081, 0095 and Figures 2a, 2b];
“and perform traveling control of a vehicle” [Huang, ¶ 0024, 0032-0034, 0053, 0081, 0095 and Figures 2a, 2b]; 
“a second vehicle platform that includes a second computer configured to operate by means of electric power supplied from a second electric power source” [Huang, ¶ 0024, 0032-0034, 0053, 0081, 0095 and Figures 2a, 2b]; 
“and perform traveling control of the vehicle” [Huang, ¶ 0024, 0032-0034, 0053, 0081, 0095 and Figures 2a, 2b]; 
“and an autonomous driving platform that includes a third computer configured to perform autonomous driving control of the vehicle by transmitting a control instruction including data for autonomously driving the vehicle to the first computer when the first vehicle platform is in a normal state and perform autonomous stoppage control of the vehicle by transmitting a control instruction including data for causing the vehicle to autonomously stop to the second computer when the first vehicle platform is in an abnormal state” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b];
“a vehicle control interface configured to acquire a first control instruction” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b]; 
“which is a control instruction transmitted from the third computer to the first computer or the second computer” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b]; 
“convert the first control instruction into a second control instruction with respect to the first computer or the second computer, and transmit the second control instruction to the first computer or the second computer” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b];
“the first control instruction is data not specific to the first computer and the second computer; and the second control instruction is data specific to the first computer and the second computer” [Huang, ¶ 0009, 0011, 0032-0034, 0072, 0081, 0095 and Figures 2a, 2b];
Huang, does not specifically state that the computers are based on separate power sources.
Adler, which is also a vehicle control system that uses redundant vehicle systems teaches “first computer configured to operate by means of electric power supplied from a first electric power source” [Adler, ¶ 00012, and 0075-0077];
“and perform traveling control of a vehicle” [Adler, ¶ 00012, and 0075-0077]; 
“a second vehicle platform that includes a second computer configured to operate by means of electric power supplied from a second electric power source different from the first electric power source” [Adler, ¶ 00012, and 0075-0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler into the invention of Huang to not only include using separate computing devices for vehicle control and redundancy in the case of errors in said computing devices as Huang discloses but to also have separate power systems for the redundant devices as taught by Adler with a motivation of creating a more robust system that more separates the redundant systems and increases reliability [Adler, ¶ 0002]. Additionally, the claimed invention is merely a combination of old, well known elements such as redundant vehicle systems in autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
                                                 Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669